
	

111 HR 254 IH: Weekend Voting Act
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 254
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To change the date for regularly scheduled Federal
		  elections and establish polling place hours.
	
	
		1.Short titleThis Act may be cited as the
			 Weekend Voting
			 Act.
		2.Change in
			 congressional election day to Saturday and SundaySection 25 of the Revised Statutes (2 U.S.C.
			 7) is amended to read as follows:
			
				25.The first
				Saturday and Sunday after the first Friday in November, in every even numbered
				year, are established as the days for the election, in each of the States and
				Territories of the United States, of Representatives and Delegates to the
				Congress commencing on the 3d day of January
				thereafter.
				.
		3.Change in
			 Presidential election day to Saturday and SundaySection 1 of title 3, United States Code, is
			 amended by striking Tuesday next after the first Monday and
			 inserting first Saturday and Sunday after the first
			 Friday.
		4.Polling place
			 hours
			(a)In
			 general
				(1)Presidential
			 general electionChapter 1 of title 3, United States Code, is
			 amended—
					(A)by redesignating
			 section 1 as section 1A; and
					(B)by inserting
			 before section 1A the following:
						
							1.Polling place
				hours
								(a)DefinitionsIn
				this section:
									(1)Continental
				United StatesThe term continental United States
				means a State (other than Alaska and Hawaii) and the District of
				Columbia.
									(2)Presidential
				general electionThe term Presidential general
				election means the election for electors of President and Vice
				President.
									(b)Polling place
				hours
									(1)Polling places
				in the continental United StatesEach polling place in the
				continental United States shall be open, with respect to a Presidential general
				election, beginning on Saturday at 10:00 a.m. eastern standard time and ending
				on Sunday at 6:00 p.m. eastern standard time.
									(2)Polling places
				outside the continental United StatesEach polling place not
				located in the continental United States shall be open, with respect to a
				Presidential general election, beginning on Saturday at 10:00 a.m. local time
				and ending on Sunday at 6:00 p.m. local time.
									(3)Early
				closingA polling place may close between the hours of 10:00 p.m.
				local time on Saturday and 6:00 a.m. local time on Sunday as provided by the
				law of the State in which the polling place is
				located.
									.
					(2)Congressional
			 general electionSection 25 of the Revised Statutes of the United
			 States (2 U.S.C. 7) is amended—
					(A)by redesignating
			 section 25 as section 25A; and
					(B)by inserting
			 before section 25A the following:
						
							25.Polling place
				hours
								(a)DefinitionsIn
				this section:
									(1)Continental
				United StatesThe term continental United States
				means a State (other than Alaska and Hawaii) and the District of
				Columbia.
									(2)Congressional
				general electionThe term congressional general
				election means the general election for the office of Senator or
				Representative in, or Delegate or Resident Commissioner to, the
				Congress.
									(b)Polling place
				hours
									(1)Polling places inside the continental
				United StatesEach polling place in the continental United States
				shall be open, with respect to a congressional general election, beginning on
				Saturday at 10:00 a.m. eastern standard time and ending on Sunday at 6:00 p.m.
				eastern standard time.
									(2)Polling places
				outside the continental United StatesEach polling place not
				located in the continental United States shall be open, with respect to a
				congressional general election, beginning on Saturday at 10:00 a.m. local time
				and ending on Sunday at 6:00 p.m. local time.
									(3)Early closingA polling place may close between the hours
				of 10:00 p.m. local time on Saturday and 6:00 a.m. local time on Sunday as
				provided by the law of the State in which the polling place is
				located.
									.
					(b)Conforming
			 amendments
				(1)The table of
			 sections for chapter 1 of title 3, United States Code, is amended by striking
			 the item relating to section 1 and inserting the following:
					
						
							1. Polling place hours.
							1A. Time of appointing
				electors.
						
						.
				(2)Sections 871(b)
			 and 1751(f) of title 18, United States Code, are each amended by striking
			 title 3, United States Code, sections 1 and 2 and inserting
			 sections 1A and 2 of title 3.
				
